182 F.3d 1096 (9th Cir. 1999)
BIG BEAR LODGING ASSOCIATION; SLEEPY FOREST RESORTS, a California corporation; ROBERT POOL, dba Cathy's Country Cottages; MARK TWAIN HANNAH, dba Front Desk Vacation Rentals, Plaintiffs-Appellants,v.SNOW SUMMIT, INC., a California corporation; RICHARD KUN, an individual; FRITZ UPPENLATZ, dba Forest Shores Estates (Inn); JOYCE REED, dba Grey Squirrel Resort; GERRY TAYLOR, dba Bear Mountain Trading Co.; BRUCE VOIGHT, dba Alpine Slide at Magic Mountain; LOREN HAFFEN, dba Boulder Creek Resort, dba Holloway's Marina & RV Park, dba North Shore Landing; ROBERT  MCDONALD, dba Shores Acres Lodge & Vacation Rentals; BIG BEAR LAKE RESORT ASSOCIATION; BEAR MOUNTAIN, INC., dba Bear Mountain Ski Resort, a business entity, form unknown, and DOES 1-500, Defendants-Appellees.
No. 97-56042
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted February 1, 1999--Pasadena, CaliforniaFiled July 8, 1999

[Copyrighted Material Omitted][Copyrighted Material Omitted]
COUNSEL: James G. Allen, Allen & Pappas, Thousand Oaks, California,  for the plaintiffs-appellants.
Patrick M. Kelly, Wilson, Elser, Moskowitz, Edelman &  Dicker, Los Angeles, California, for the defendants-appellees.
Douglas L. Day, Crowe & Day, Santa Monica, California,  for the defendants-appellees.
Evan Eickmeyer and Timothy M. Smith, McKinley &  Smith, Sacramento, California, for the defendants-appellees.
Appeal from the United States District Court for the Central District of California Manuel L. Real, District Judge, Presiding. D.C. No. CV-97-00451-R.
Before: Procter Hug, Jr., Chief Judge, James R. Browning and John T. Noonan, Circuit Judges.
OPINION
BROWNING, Circuit Judge:


1
Plaintiffs are lodge operators and lodging referral services  in a ski resort area in Southern California. They allege antitrust violations by other lodge operators and two ski resorts in  the area, allegedly injuring Plaintiffs. The district court dismissed the complaint without leave to amend. We affirm in  part and reverse in part.


2
* Plaintiffs base their claims on the following allegations,  which we accept as true for purposes of reviewing dismissal  of a complaint for failure to state a valid claim. See Fed. R.  Civ. P. 12(b)(6); Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996).


3
Plaintiffs provide lodging accommodations and lodging  referral services in the Big Bear Valley recreational area in  the San Bernardino mountains of Southern California. For  years, the two ski resortsin the area, Snow Summit, Inc., and  Bear Mountain, Inc., offered bulk discounts on ski lift tickets  to lodges and tourist businesses, including several Plaintiffs.  By virtue of these discounts, Plaintiffs were able to offer "ski  packages," combinations of lodging and lift tickets, at attractive prices. Sales of such "ski packages" constituted a substantial portion of the business done by some Plaintiffs.


4
In about January 1994, Richard Kun, president of Snow  Summit, helped form the Defendant Big Bear Lake Resort  Association. Kun asked the City of Big Bear Lake to refrain  from enacting a tax on Snow Summit or Bear Mountain in  exchange for the Resort Association's commitment to collect  funds from the lodges and ski resorts in Big Bear Valley and  to use said funds to promote Big Bear Valley. He also asked  the city to reduce its transient occupancy tax on local lodges  from eight to six percent. The Resort Association eventually  entered into an agreement with the Big Bear Chamber of  Commerce, providing that the organizations would grant  reciprocal memberships to each other at no cost, and that  inquiries for lodging received by the Chamber of Commerce  would be referred to the Resort Association.


5
Kun advised Plaintiff Robert Pool that Snow Summit would continue to sell discount lift tickets to Pool and Plaintiff Sleepy Forest Resorts only if Pool joined the Resort Association. Plaintiffs Pool, Sleepy Forest, Mark Twain Hannah,  and members of the Big Bear Lodging Association joined the  Resort Association. Because their businesses were located  within the city of Big Bear Lake, Plaintiff lodges paid 2.5%  of their lodging accommodation income as dues to the Association. Lodges located outside the city were charged only  0.5% of their income as dues.


6
Since its formation, the Resort Association has engaged in  activities discriminatory to certain members, including some  Plaintiffs. The Resort Association favored friends of directors  of the Association by providing them with choice lodging  referrals and preferential advertising, and removed advertisements purchased by Pool and Sleepy Forest from magazines  the Resort Association mailed to potential customers. In the  fall of 1995, Pool and Sleepy Forest quit the Resort Association because of these discriminatory practices. In October 1995, Kun advised Pool that, unless Pool and Sleepy  Forest rejoined the Resort Association, neither Snow Summit  nor Bear Mountain would sell them discount lift tickets nor  would they honor any tickets purchased by them. Moreover,  he said Snow Summit would no longer supply discount lift  tickets to Sleepy Forest. Snow Summit and Bear Mountain  agreed that they would refuse to sell discount lift tickets to  non-members of the Resort Association. Kun advised Resort  Association members that they were prohibited from selling,  trading or conveying Snow Summit discount lift tickets to Pool or Sleepy Forest.


7
In 1996, the Resort Association adopted rules prohibiting  members from belonging to other local referral services in  which non-members participated, and from referring any business to non-members. In about 1996, the Resort Association  suspended Doc's Getaway, which is operated by Sleepy Forest, because Sleepy Forest allegedly referred a call received  by Doc's Getaway to a non-member. The Resort Association  terminated Hannah's membership in November 1996 because  he refused to remove a listing for the Big Bear Lake Area  Chamber of Commerce, a referral service established by Hannah, from the local phone directory. The Resort Association  objected to the listing because Hannah was receiving calls  that might otherwise go to the Resort Association per its  agreement with the Chamber of Commerce. Some Plaintiffs  were threatened or denied membership in the Resort Association because of their personal relationships with Resort Association members who violated Resort Association rules.


8
Resort Association members also engaged in a price-fixing  conspiracy, agreeingon uniform rates and charges for lodge  accommodations, ski packages and resort services; publishing  and disseminating advertising materials reflecting the agreedupon rates; communicating for the purpose of implementing  this conspiracy; and charging and collecting the agreed-upon  rates.


9
Plaintiffs assert the Defendants' alleged conduct violated sections 1 and 2 of the Sherman Act and California's Cartwright Act, and breached Plaintiffs' subscription agreements  with the Resort Association. The district court dismissed  Plaintiffs' complaint without leave to amend, stating only:  "This is not an antitrust case, period." Plaintiffs filed a timely  appeal.

II

10
We review dismissal of a complaint without leave to amend  de novo.1 See Cahill , 80 F.3d at 337 (dismissal for failure to  state a claim); Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir.  1996) (dismissal without leave to amend). "All allegations of  material fact are taken as true and construed in the light most  favorable to the nonmoving party." Cahill, 80 F.3d at 337-38.  "A court may dismiss a complaint only if it is clear that no  relief could be granted under any set of facts that could be  proved consistent with the allegations." Hishon v. King &  Spalding, 467 U.S. 69, 73 (1984); see also Cahill, 80 F.3d at  338. The allegations in the complaint, however, must "give  the defendant fair notice of what the plaintiff's claim is and  the grounds upon which it rests." Conley v. Gibson, 355 U.S.  41, 47 (1957). A complaint may be dismissed without leave  to amend only "when it is clear that the complaint cannot be  saved by further amendment." Dumas, 90 F.3d at 389.

A. Antitrust Claims

11
Sherman Act S 1 prohibits agreements that unreasonably restrain trade. See 15 U.S.C. S 1; NYNEX Corp. v. Discon, Inc., 119 S. Ct. 493, 497 (1998).2 "[C]ertain kinds of  agreements will so often prove so harmful to competition and  so rarely prove justified that the antitrust laws do not require  proof that an agreement of that kind is, in fact, anticompetitive in the particular circumstances. An agreement of such a  kind is unlawful per se." NYNEX, 119 S. Ct. at 497 (citations  omitted). Horizontal price-fixing, market division, and certain  types of group boycotts are unlawful per se. See id. Other  alleged violations are subject to "rule of reason " analysis to  determine "whether particular concerted conduct unreasonably restrains competition." Oltz v. St. Peter's Community  Hosp., 861 F.2d 1440, 1445 (9th Cir. 1988).


12
Rule of reason analysis "is a case-by-case study in which  the fact finder weighs all of the circumstances of a case." Id.  (internal quotation marks omitted). "Proving injury to competition in a rule of reason case almost uniformly requires a  claimant to prove the relevant market and to show the effects  upon competition within that market." Id. at 1446. Elaborate market analysis and case-by-case evaluation are unnecessary  in cases involving per se antitrust violations because the anticompetitive effects of the practice are presumed. See id. at  1445.


13
To have standing to bring an antitrust case, a plaintiff  must demonstrate that the harm the plaintiff has suffered or  might suffer from the practice is an "antitrust injury," that is,  an "injury of the type the antitrust laws were intended to prevent and that flows from that which makes defendants' acts  unlawful." Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 334 (1990) (internal quotation marks omitted). The  injury must be "attributable to an anti-competitive aspect of  the practice under scrutiny." Id.

1. Price Fixing

14
Plaintiffs sufficiently allege a conspiracy to fix prices of  lodging accommodations, lift tickets, and ski packages, a per  se antitrust violation. Plaintiffs, however, have failed to allege  antitrust injury resulting from all aspects of the alleged price fixing conspiracy.


15
Certain Plaintiffs have alleged antitrust injury resulting  from the alleged price-fixing of lift tickets. Pool, Sleepy Forest, and Plaintiff Lodging Association purchase lift tickets and  thus suffer injury due to the presumably inflated price3 of  those tickets.4 The remaining Plaintiffs should be granted  leave to amend to allege, if they are able to do so, that they  too purchase resort services at prices fixed by Defendants or  were otherwise injured by Defendants' price-fixing.


16
Plaintiffs have not alleged antitrust injury resulting from  the price-fixing of ski packages and lodging accommodations.  They are competitors to, rather than customers of, Defendants  in the sale of these services. Thus, Plaintiffs stand to benefit  from the fact that prices for those services are inflated. See  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475  U.S. 574, 583 (1986) (competitors stand to gain from conspiracy to charge supra-competitive prices); 2 Phillip E. Areeda &  Herbert Hovenkamp, Antitrust Law P 373b (1995). Competitors, however, may have standing to challenge practices used  to enforce a price-fixing conspiracy. See id.  PP 373d, 373e.  Plaintiffs have alleged injuries resulting from their exclusion  from the Resort Association, but have not alleged that these  injuries resulted from the price-fixing conspiracy. Plaintiffs  allege the Resort Association favored certain members in  advertising and referrals, and that some Plaintiffs quit the  Resort Association because they refused "to participate in the  wrongful acts versus and discriminatory treatment of lodge  owners." However, Plaintiffs attribute this favoritism to personal relations rather than participation or non-participation in an antitrust conspiracy. Plaintiffs should be granted leave to  amend to allege, if they are able to do so, injury resulting  from practices used to enforce the alleged price-fixing conspiracy.


17
We reverse the district court's dismissal of the claims  of Plaintiffs Pool, Sleepy Forest and Plaintiff Lodging Association for price fixing of lift tickets in violation of Sherman  Act S 1 and the Cartwright Act. We affirm the dismissal of  the remaining Plaintiffs' claim for price-fixing of lift tickets  and of all Plaintiffs' claims for price-fixing of lodging accommodations and ski packages, but reverse the district court's denial of leave to amend the complaint to state such claims,  if Plaintiffs are able to do so.


18
2. Agreement by Snow Summit and Bear Mountain to Sell Discount Lift Tickets on Fixed Terms


19
Plaintiffs allege that the ski resorts agreed to sell discount lift tickets to lodge operators only if they joined the  Resort Association. An agreement among competitors "for the  purpose of coercing more favorable terms of trade from third  parties than they could obtain through the normal play of  competitive forces" violates antitrust law. De Jong Packing  Co. v. United States Dep't of Agric., 618 F.2d 1329, 1336 (9th  Cir. 1980) (meat packers' agreement to purchase cattle from  stockyards only on "subject to inspection" basis was unlawful  restraint of trade); see also Paramount Famous Lasky Corp.  v. United States, 282 U.S. 30, 41-42 (1930) (film distributors' agreement that they will only do business with exhibitors  according to the terms of a standard contract requiring arbitration violated Sherman Act). Plaintiffs allege that the condition  that lodges must belong to the Resort Association is a "more  favorable term of trade" for the ski resorts, because it permits  the resorts to shift the costs of promoting tourism in the  region from themselves (imposed through a threatened city  tax) to the broader tourism business community (imposed  through Resort Association dues).


20
Pool, Sleepy Forest and Plaintiff Lodging Association  purchased lift tickets for resale and thus allege sufficient antitrust injury to challenge this agreement. As to these Plaintiffs,  we reverse the district court's dismissal of the claim that the  ski resorts have unlawfully conspired to sell discount lift tickets only to Resort Association members in violation of Sherman Act S 1 and the Cartwright Act. The court should grant  the remaining Plaintiffs leave to amend the complaint to  allege antitrust injury with respect to this claim, if they can do  so.

3. Group Boycott

21
Plaintiffs have alleged a (group boycott by the Resort  Association5 and its members against non-members. Resort Association rules allegedly bar members from belonging to  any other referral associations, and from forwarding lodging  referrals to non-members. The ski resorts also allegedly refuse  to sell discount lift tickets to non-members and at least Snow  Summit allegedly informed Resort Association members that  they cannot resell discount lift tickets to certain non-members.  Thus, the boycott restricts non-members' access to customers  (by blocking referrals) and supplies (by withholding discount  ski lift tickets) that may be necessary for effective competition. Cf. Northwest Wholesale Stationers, Inc. v. Pacific Stationery and Printing Co., 472 U.S. 284, 294 (1985) (group  boycotts that cut off competitors' access to essential competitive inputs are often deemed per se unlawful). Plaintiffs are  all non-members of the Resort Association and thus suffer an  antitrust injury as the direct targets of the boycott.6


22
We reverse the district court's dismissal of Plaintiffs'  claim that Defendants participated in a group boycott in violation of Sherman Act S 1 and the Cartwright Act.


23
4. Dues Differential Between City and Non-City Businesses


24
Plaintiffs allege Defendants "joined together . . . to  preclude lodge owners in the city from competing in[the ski  package] market unless they paid 2.5% of their gross income"  in dues to the Resort Association, which was five times the  dues rate for lodge owners outside the city. This dues differential does not fit within any category of per se antitrust violation and Plaintiffs have not alleged anti-competitive effects.  See infra Part II(A)(7). Absent allegations of anti-competitive  effects, it is impossible to determine whether Plaintiffs have  alleged an antitrust violation or antitrust injury.


25
We affirm the district court's dismissal of Plaintiffs' claim  that the dues differential violates Sherman ActS 1 and the  Cartwright Act, but reverse the district court's denial of leave  to amend the complaint to allege such a claim, if Plaintiffs  have a factual basis for doing so.

5. Monopolization

26
Plaintiffs allege Defendants monopolized or attempted  to monopolize commerce. Monopolization claims can only be  evaluated with reference to properly defined geographic and  product markets. See Thurman Indus., Inc. v. Pay`N Pak  Stores, Inc., 875 F.2d 1369, 1373 (9th Cir. 1989). Plaintiffs do  not sufficiently identify the markets affected by Defendants'  alleged antitrust violations. See infra Part II(A)(7). Plaintiffs  also fail to allege two essential elements of an attempted  monopolization claim: (1) intent to monopolize, and (2) a  dangerous probability of success of achieving monopoly  power in a particular market. See Spectrum Sports, Inc. v.  McQuillan, 506 U.S. 447, 459 (1993). However, these deficiencies may be curable by amendment.


27
We affirm the district court's dismissal of Plaintiffs' Sherman Act S 2 and Cartwright Act monopolization and  attempted monopolization claims, but reverse the court's  denial of leave to amend to state such claims, if Plaintiffs are  able to do so.

6. Unfair Practices Act

28
Plaintiffs allege Defendants violated California's  Unfair Practices Act, Cal. Bus. & Prof. Code SS 1700017101. This statute prohibits several specific anti-competitive  practices, but "chiefly prohibits selling articles below cost, or  giving them away, for the purpose of injuring competitors and  destroying competition." 5 B.E. Witkin, Summary of California Law S 591 (9th ed. 1987). Plaintiffs do not allege that  Defendants sold products or services below cost. The statute  bars price discrimination in sales to different geographic locations, see Cal. Bus. & Prof. Code SS 17031, 17040, which  might seem to apply to the difference in Resort Association  dues charged to lodge operators in and outside the city. Such  discrimination is unlawful, however, only if accompanied by  anti-competitive intent. See id. S 17040. Plaintiffs have failed  to allege facts that would support an inference that the Resort  Association acted with anti-competitive intent when it adopted  its two-tiered dues structure. None of the other specific prohibitions in the Unfair Practices Act are clearly implicated in  the complaint. We cannot say, however, that Plaintiffs can  allege no set of facts that might entitle them to relief under  this statute. We affirm the district court's dismissal of Plaintiffs' Unfair Practices Act claim, but reverse the denial of  leave to amend.


29
7. Anti-competitive Effects: Market Definition


30
Except when alleging a per se  antitrust violation,  Plaintiffs must identify the relevant geographic and product markets in which Plaintiffs and Defendants compete and  allege facts demonstrating that Defendants' conduct has an  anti-competitiveeffect on those markets. See supra  Part II(A)(4); Oltz, 861 F.2d at 1446. Market definition is also  essential to establish a monopolization claim. See supra Part II(A)(5).


31
Plaintiffs' complaint refers to the geographic market of  Big Bear Valley and to product markets for lodging accommodations and ski packages. Plaintiffs do not, however, allege  that Big Bear Valley is the area of effective competition in  which buyers of these products can find alternative sources of  supply, or that there are no other goods or services that are  reasonably interchangeable with lodging accommodations or  ski packages within this geographic market. See Oltz, 861  F.2d at 1446. Nor have Plaintiffs alleged that Defendants'  conduct resulted in anticompetitive effects within appropriately defined markets. Plaintiffs should be granted leave to  amend their complaint to allege anticompetitive effects within  a particular market, if they are able to do so.


32
B. State-Law Breach of Contract and Tortious Interference Claims


33
Plaintiffs allege Defendants breached certain Plaintiffs' subscription agreements with the Resort Association.  Although Defendants did not address this claim in their briefs  supporting their motion to dismiss, the district court dismissed  the claim without explanation and without providing Plaintiffs an opportunity to be heard on the issue. We reverse and  remand for the court to consider and decide the sufficiency of  the breach of contract allegations after affording the parties an  opportunity to submit argument.


34
In their appellate brief, Plaintiffs assert a claim for breach  of the Resort Association's contract with the Chamber of  Commerce and state-law claims for tortious inducement of  breach of contract, intentional interference with prospective  economic advantage, and negligent interference with contractual relations. None of these claims appears in the current  complaint. On remand, Plaintiffs may seek leave to amend  their complaint to state these additional claims, if they wish  to do so. Because this litigation is still in its early stages, leave  should be liberally granted unless amendment would be futile.  See Fed. R. Civ. P. 15(a).

III

35
Plaintiffs' complaint contained class allegations, and  allegations that the ski resorts violated the terms of their Special Use Permits issued by the United States Forest Service.  Defendants moved to strike these allegations as immaterial.  The district court granted the motion without explanation.


36
Although Plaintiffs appealed this order, their appellate  brief does not address it. Issues appealed but not briefed are  deemed abandoned. Pierce v. Multnomah County, 76 F.3d  1032, 1037 n.3 (9th Cir. 1996). Plaintiffs mention that they brought a breach of contract claim based the ski resorts'  alleged violation of the Special Use Permits, but offer no supporting argument or citations to authority. " `Issues raised in  a brief which are not supported by argument are deemed  abandoned.' " Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th  Cir. 1993) (quoting Leer v. Murphy, 844 F.2d 628, 634 (9th  Cir. 1988)).

IV

37
Plaintiffs moved for reconsideration or clarification of the  order of dismissal. The court denied the motion as frivolous  and ordered Plaintiffs to pay a total of $4,000 in attorneys'  fees and costs to Defendants. Plaintiffs timely appealed.


38
Plaintiffs' motion was a reasonable attempt to clarify  whether the district court had ruled on Plaintiffs' state law  claims, and, if so, whether they were dismissed on the merits  or for lack of jurisdiction. It was reasonable for Plaintiffs to  seek clarification to ensure that the court had considered all  of Plaintiffs' claims when ruling on Defendants' motion to  dismiss and had not neglected or overlooked their state  claims. Such a motion wasappropriate under Rule 60(a) of  the Federal Rules of Civil Procedure7 or Local Rule 7.16(c).8


39
Plaintiffs' request to be relieved of the res judicata  effects of the court's ruling also was reasonable. The district  court had federal question jurisdiction over Plaintiffs' federal  claims and supplemental jurisdiction over their state claims.  After the court concluded that Plaintiffs had failed to state  valid federal antitrust claims, it was free to decide in its discretion whether to continue to exercise supplemental jurisdiction over Plaintiffs' state claims or to dismiss those claims for  lack of subject matter jurisdiction. See 28 U.S.C.  S 1367(c)(3). If the court dismissed the state claims for lack  of jurisdiction, those claims would not be res judicata and  Plaintiffs could pursue them in state court. Because the district court did not explain the basis for its rulings, it was  appropriate for Plaintiffs to seek clarification, and to specifically request that the court dismiss the state claims without  prejudice.9


40
In light of our holding that the district court erred in  its initial order dismissing Plaintiffs' complaint without leave  to amend, we need not review the court's ruling on the merits  of Plaintiffs' motion for reconsideration or clarification. It  was an abuse of discretion, however, to impose sanctions on  Plaintiffs for filing the motion. Local Rule 7.19 authorizes the  court to sanction parties who file frivolous motions and Local  Rule 27 authorizes an award of costs and attorneys' fees to  opposing counsel "if the Court finds that the conduct rises to  the level of bad faith and/or a willful disobedience of a court  order." C.D. Cal. L. Civ. R. 27(b); see also Chambers v.  NASCO, Inc., 501 U.S. 32, 45-46 (1991). For the reasons  stated, Plaintiffs' motion was not frivolous. The district court  also made no finding of bad faith or vexatious conduct, and  the record would not support such a finding.


41
We reverse the district court's order imposing sanctions on  Plaintiffs for filing the motion for reconsideration or clarification.

V

42
Defendants have noted serious deficiencies in Plaintiffs'  briefs.10 While we do not condone these deficiencies, we  decline to impose the sanctions requested by Defendants.  Because Plaintiffs failedto identify standards of review,  Defendants urge us to adopt Defendants' statements of the  standards of review, regardless of whether they are legally  correct. This sanction would never be appropriate. They also  urge dismissal of Plaintiffs' appeal. This court has imposed  the ultimate sanction of dismissal only in egregious cases of  noncompliance, primarily where parties failed to cite to the  record. See N/S Corp. v. Liberty Mut. Ins. Co. , 127 F.3d 1145,  1146 (9th Cir. 1997); Mitchel v. General Elec. Co., 689 F.2d  877, 878-79 (9th Cir. 1982); see also Fed. R. App. P. 28-2  Ninth Circuit advisory committee's note (citing Mitchel and  providing that sanctions may be imposed for failure to comply  with the briefing rules, "particularly with respect to record  references"). Here, Plaintiffs cited to the record extensively  and their appeal is largely meritorious. We therefore decline  to dismiss the appeal; we trust Plaintiffs' counsel will faithfully comply with our rules if he continues to practice before  this court.

CONCLUSION

43
The order dismissing Plaintiffs' complaint without leave to  amend is reversed in part and affirmed in part. Plaintiffs have  abandoned their appeal of the district court's order striking  portions of the complaint as immaterial. The district court's  order sanctioning Plaintiffs for filing their motion for reconsideration or clarification is reversed. We decline to impose  sanctions for Plaintiffs' noncompliance with this court's briefing rules.


44
Each side shall bear its own costs.


45
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



Notes:


1
 Defendants, citing Janicki Logging Co. v. Mateer, 42 F.3d 561, 566  (9th Cir. 1994), argue that the district court's decision to deny leave to  amend should be reviewed for abuse of discretion. The motion in Janicki involved the court's management of its own docket: the plaintiff sought  to name an additional defendant eighteen months after it had filed its complaint, a year after the deadline for naming additional parties in the court's  scheduling order had expired, and eighteen months after plaintiff's separate action against the proposed defendant had been dismissed by a different court. See id. In contrast, the motion to amend in this case turns on the  merits: whether Plaintiffs have alleged valid causes of action. We therefore review both the motion to dismiss and the motion for leave to amend  de novo.


2
 California's Cartwright Act, Cal. Bus. & Prof. Code SS 16700-16770,  is patterned after the Sherman Act. California courts look to federal case  law interpreting the Sherman Act for guidance in interpreting the Cartwright Act. See Chicago Title Ins. Co. v. Great Western Fin. Corp., 69  Cal. 2d 305, 315 (1968).


3
 Because price-fixing is a per se antitrust violation, price inflation is presumed. Courts do not evaluate the reasonableness of the price when  determining whether price-fixing agreements are unlawful. See Arizona v.  Maricopa County Med. Soc'y, 457 U.S. 332, 350 & n.22 (1982).


4
 Defendants argue that Plaintiffs have standing to bring an antitrust  action only if they compete with Defendants. This is incorrect. Consumers  have standing to challenge antitrust violations that cause them injury.  Indeed, purchasers are preferred antitrust plaintiffs in price-fixing cases.  See 2 Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law P 370  (1995).


5
 Defendants argue that the Resort Association cannot be liable for antitrust violations because it is a nonprofit association. A nonprofit organization that engages in commercial activity, however, is subject to federal  antitrust laws. See Dedication and Everlasting Love to Animals v. Humane  Soc'y of the United States, Inc., 50 F.3d 710, 713 (9th Cir. 1995) (dictum);  1A Areeda & Hovenkamp P 261a; cf. Goldfarb v. Virginia State Bar, 421  U.S. 773, 787-88 (1975) (learned professions are subject to antitrust laws).  The RA provides its members with access to discount lift tickets and lodging referrals and markets its members' services, all of which are commercial activities.


6
 Plaintiff referral associations that allege a loss of membership due to  the RA's policies may establish standing in their own right, cf. Thompson  v. Metropolitan Multi-List, Inc., 934 F.2d 1566, 1571 (11th Cir. 1991), and  otherwise may be able to establish standing to sue on behalf of their members, see 2 Areeda & Hovenkamp P 379b.


7
 The Federal Rules of Civil Procedure provide that "[c]lerical mistakes  in judgments, orders or other parts of the record and errors therein arising  from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party . .. ." Fed. R. Civ. P. 60(a)  (emphasis added). The United States District Court for the Central District  of California has no local rules recognizing or governing motions for modification or clarification.


8
 The United States District Court for the Central District of California  permits parties to file motions for reconsideration on the grounds, inter  alia, of "a manifest showing of a failure to consider material facts presented to the Court before such decision." C.D. Cal. L. Civ. R. 7.16(c).


9
 At oral argument, Plaintiffs stated they would still prefer to dismiss  their federal claims and have the case remanded to state court. On remand,  the district court may, in its discretion, grant Plaintiffs leave to amend  their complaint to eliminate their federal claims, decline to exercise supplemental jurisdiction over the remaining state law claims, and remand the  case to state court.


10
 Although it contains a section entitled, "Appellate Court Jurisdiction," Plaintiffs' brief does not identify the source of the court's jurisdiction in  this section, as required by Fed. R. App. P. 28(a)(4) and 9th Cir. R. 28-2.2.  The brief also fails to identify the standard of review for any of the issues  raised on appeal, as required by Fed. R. App. P. 28(a)(9)(B) and 9th Cir.  R. 28-2.5. Finally, the brief does not contain a statement of issues, as  required by Fed. R. App. P. 28(a)(5). Plaintiffs' failure to comply with the  briefing rules is all the more unjustified because we had already rejected  Plaintiffs' initial brief as deficient: it did not include a certificate of compliance, Fed. R. App. P. 32(a)(7)(c); 9th Cir. R. 32-1, a statement of  related cases, 9th Cir. R. 28-2.6, or excerpts of record, 9th Cir. R. 30-1.